DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendment filed on April 11, 2022. 
Claims 1, 5-6, 8-11, 15-16, and 18-20 are currently pending and have been examined.
Claims 2-4, 7, 12-14, and 17 have been canceled by the applicant. 
This action is made FINAL.
The examiner would like to note that this application is being handled by Christine Huynh.

Response to Amendment
The amendment filed April 11, 2022 has been entered. Claims 1, 5-6, 8-11, 15-16, and 18-20 remain pending in the application. Applicant’s amendments to the Specifications and Claims have overcome the specification objections, 112(f) interpretation, 112(a) rejection, and 112(b) rejection set forth in the Non‐Final Office Action mailed January 27, 2022. However, the claim objection is maintained due to improper order of claims 19-20. 

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 101 rejection filed April 11, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 101 rejection, applicants argue in pages 15-16 that the amendments have overcome the 101 rejection. Specifically, the applicant states on page 16 that the “information processing apparatus including a processor and an antenna” are claimed structures and “the technical field of estimation of an intended candidate area” is significantly more than an abstract idea. The examiner respectfully disagrees because the amended language is still directed to a mental process and that the information processing apparatus including a processor and an antenna are generic computer parts. MPEP 2106 states, “Claims can recite a mental process even if they are claimed as being performed on a computer”. Even though the limitations are performed as claimed using a processor and an antenna, these are considered generic computer parts, as they are being used for conventional computer functions and the processing apparatus is merely an object on which the method operates (MPEP 2106.05(b)). Claim 1 recites the limitations “generates trip data”, “extracts a plurality of first candidate areas”, “estimates an intended candidate area”, and “excludes a first candidate area and a second candidate area”. These steps fall into the mental processes grouping of abstract ideas as “generates trip data”, “extracts a plurality of first candidate areas”, “estimates an intended candidate area”, and “excludes a first candidate area and a second candidate area” could be done mentally for example using a pen and paper to list trip points, and draw out and choose the number of departure and arrival point areas as well as exclude areas on a map. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. The limitations of “acquires usage information pieces of lands”, “performs clustering of the first candidate areas”, “receives a SSID of an access point of a wireless LAN” are considered insignificant extra-solution activity as it is merely data gathering and data grouping. Therefore, the claims as amended are still directed to a 101 abstract idea. Accordingly, the 35 U.S.C. 101 rejection is maintained. See detailed rejection below.
Applicant’s arguments with respect to the art rejections to claim(s) 1, 5-6, 8-11, 15-16, and 18-20 on pages 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See detailed rejection below.

Claim Objections
Claims 19-20 are objected based on improper order of claims. Per MPEP 608.01(g), “The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable, 37 C.F.R. 1.75 (i)”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 8-11, 15-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 5-6, 8-11, 15-16, and 18-20:
Claims 1, 5-6, and 8-10 are directed to an information processing apparatus and claims 11, 15-16, and 18-20 are directed an information processing method which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 1 as the claim that represents the claimed invention for analysis. Claim 11 is similar to independent claim 1. Claims 1 and 11 recites the limitations of “generates trip data”, “extracts a plurality of first candidate areas”, “estimates an intended candidate area”, and “excludes a first candidate area and a second candidate area”. These steps fall into the mental processes grouping of abstract ideas as “generates trip data”, “extracts a plurality of first candidate areas”, “estimates an intended candidate area”, and “excludes a first candidate area and a second candidate area” could be done mentally for example using a pen and paper to list trip points, and draw out and choose the number of departure and arrival point areas as well as exclude areas on a map. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claims 1 and 11, other than reciting a processor and an antenna, nothing in the claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 1 and 11 recite a processor and antenna, which is a generic part being applied to the recited abstract limitations. The limitations of “acquires usage information pieces of lands”, “performs clustering of the first candidate areas”, “receives a SSID of an access point of a wireless LAN” of claims 1 and 11 are insignificant extra-solution activity as it is merely data gathering and data grouping. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 and 11 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0043] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 1 and 11 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1, 5-6, 8-11, 15-16, and 18-20 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-6, 8-11, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20130297551 A1) in view of Dean et al. (US 6232915 B1), Oyabu et al. (JP 2015082137 A), and Podemsky et al. (US 20150248436 A1).
Regarding claims 1, 5-6, 8-11, 15-16, and 18-20: 
With respect to claims 1 and 11, Smith teaches: 
a processor; “The computer-executable component is preferably a general or application specific processor” [0063]
acquires usage information pieces of lands including the first candidate areas and usage information pieces of lands including the second candidate areas; (“Block S120, which includes periodically receiving location information of at least one mobile device, functions to update the location prediction platform with the location of a device… The location information may additionally include a location abstraction. A location abstraction is preferably a higher order name for a location such as a human-defined name for the location. The location abstraction may include a street address, a building name, a business name, location type, location categorization, and/or a user specific label. The received location information may additionally be used to generate or retrieve additional location information such as querying a location service to identify the location abstraction for a particular longitude and latitude.” [0036])
estimates an intended candidate area based on the acquired usage pieces, the number of position information pieces of departure points included in the first candidate areas and the number of position information pieces of arrival points included in the second candidate areas; (“applying user categorization to a location S190, which functions to identify and use user understandable names for locations. The categorization of a location preferably applies some form of user understandable location abstraction. Location abstraction can identify a street address, a building name, a business name, location type, location categorization, and/or a user specific label. User specific labels preferably include location categorizations such as "home", "work", "school", "parent's house", "Angela's work", "my gym", and the like.” [0042], “Block S140, which includes an application worker module maintaining user location patterns from the location log, functions to determine location patterns of a user… The pattern model preferably uses absolute location information (e.g., longitude or latitude), but the pattern models may additionally or alternatively work on location real-world names, categorization, or type.” [0038]) The recited reference states that it maintains a location log of a user, which logs the locations that the user has visited, therefore, the user’s departure and arrival points.
Smith does not teach, but Dean teaches: 
an antenna; “included in the GPS unit 12 is a wireless network controller such as a cellular transceiver 28, which is connected to a cellular antenna 30 for transmitting and receiving wireless data signals.” (Description, para. 3) 
wherein the processor generates trip data including position information pieces of departure points and arrival points of a vehicle in which the in-vehicle device is mounted based on position information pieces received from an in-vehicle device; (“The clustering module may start by reading stop locations into an array of input points, each stop location corresponding to a location where a vehicle equipped with the above-described GPS unit was parked at certain location for an extended period of time. The clustering module may then proceed by sorting the input points by their location, such as x-coordinates of the input points.” (Background/Summary, para. 12), “The identification of the stop locations may be determined based on several variables, such as vehicle speed, traveled distance between two data points, on/off status of ignition system 22, and duration of stationary time interval. After stop locations are identified, the system proceeds in step 230 to identify clusters based on the stop locations.” (Description, para. 10), “may contain detailed information about each of the identified clusters, such as names of field representatives and arrival and departure time associated with each of the corresponding input points.” (Description, para. 21))
extracts a plurality of first candidate areas associated with position information pieces set as departure points, a number of which is equal to or exceeding the predetermined value, and for each of the plurality of first candidate areas, second candidate areas associated with position information pieces set as arrival points, a number of which is equal to or exceeding a predetermined value, in a case of departure from the departure points in the first candidate area based on the trip data; (“The clustering analysis may be used to monitor fleet activities. During the course of a working day, field representatives use their fleet vehicles to move from one destination to another. For purposes of supervising field representatives and planning future operations, frequent stops occurring within a close distance from each other or "hot spots" may be particular points of interest.” (Background/Summary, para. 11), “the system may include a user interface through which inputs may be entered for selection and changing of the predetermined parameters used in the clustering program. In this way, a user may adjust the parameter values such that the output results obtained by the clustering program provides the most desirable results.” (Background/Summary, para. 13), “For clusters that are closely located to any of the job assignments, the program may be configured to report the location and brief description of such job assignment. Further, the text format may contain detailed information about each of the identified clusters, such as names of field representatives and arrival and departure time associated with each of the corresponding input points.” (Description, para. 21))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system with Dean’s location clustering system because (“the present system has application to substantially any situation where the number of activities occurring within certain geographic location areas may provide a planner with useful insight as to find ways to optimize future operations.” See Dean (Description, para. 20)) 

Smith and Dean do not teach, but Oyabu teaches: 
performs clustering of the first candidate areas and the second candidate areas using the trip data as learning data; (“The stay cluster estimation unit 12 is a stay cluster estimation unit that generates a prediction function (learning model) that inputs stay position coordinates (stay position data) and outputs stay cluster number information indicating a corresponding stay cluster.” [0023], “FIG. 4 shows some typical staying position data from among a plurality of staying position data of the user terminal for explanation of the staying cluster estimation process, and indicates the staying position coordinates P indicated by each staying position data, by latitude and longitude Is a diagram plotted on a coordinate plane showing. A broken line connecting the plotted staying position coordinates P indicates that there is a movement between the staying positions. In the example of FIG. 4, the staying position coordinates P are roughly classified into three groups (staying clusters C1, C2, and C3)” [0028]) This shows with the three groups, which under broadest reasonable interpretation can be compared to the candidate areas, that there are at least a first and second candidate area.
Smith further teaches estimates a first candidate area or a second candidate area that has the usage information piece indicating a residential area, and a largest number of position information pieces of departure points and arrival points, as a house area in which a house of a user of the vehicle is located, and estimates a position of the house based on the position information pieces included in the first candidate area or the position information pieces included in the second candidate area; (“The location categorization worker module can use content that is used to predict a location in order to apply a categorization, label, and/or name. Preferably, the location categorizing worker module can determine work and home” [0029], “The system can additionally target more routine activities, such as travel to and from work. The system preferably builds intelligence around a user's varying schedule and provides information at appropriate times.” [0018], “The location aware application preferably transmits location information of the device to the location prediction platform 110. The location information is preferably in the form of latitude and longitude coordinates. The location information is preferably retrieved from a location service of the device, which can use GPS, IP location information, cellular triangulation, and/or any suitable geographic location detection technique.” [0031]) 
However, Smith does not teach the largest number of position information pieces of departure points and arrival points, but Oyabu teaches (“the staying purpose estimating means estimates that the staying purpose corresponding to the staying cluster having the highest degree of importance calculated from the number of times of selection as the departure place and the number of times of selection as the arrival place is a home.” [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system and Dean’s location clustering system with Oyabu’s purpose estimation method (“for improvement in accurately estimating the staying purpose of the user” See Oyabu (40)). 
Smith, Dean, and Oyabu do not teach, but Podemsky teaches: 
receives a SSID of an access point of a wireless LAN connected by the mobile device, a word related to a name of a shop or a facility included in the SSID, the position information including latitude and longitude of the mobile device by an arithmetic operation based on the GPS signal when the mobile device connects with the access point of the wireless LAN access point; (“the collected raw physical location indicative information may be locally relayed, or communicated over a data network using the subject's device communication modules, to the Preprocessing Logic for generating `visit` records... A `visit` record may include:… (3) GPS location samples collected for the visit (e.g. latitude, longitude, time, accuracy); (4) Cellular network location samples collected for the visit (e.g. latitude, longitude, time, accuracy); (5) WiFi networks connection parameters records and/or network scans data (e.g. WiFI networks names, networks SSIDs” [0045], “the Residence Classification Module, as part of identifying a visit as a visit to a residential place, may collect and/or analyze the following inputs and/or input types:… (2) WiFi related inputs such as active-networks and WiFi-scans related inputs: (a) Identification of expressions commonly constituting, and/or partially found in, residential SSIDs (e.g. "home", "family", "house", "maison", "2wire", "hpsetup"), (b) Identification of expressions commonly constituting, and/or partially found in, venue SSIDs (e.g. "staff", "customer"), (c) Identification of private names and/or surnames that are usually more common in residential SSIDs, constituting, and/or partially found in, SSIDs (e.g. "David", "John", "Mary", "Miller"), and/or (d) identification of default router SSIDs that are usually more common in residential SSIDs, constituting, and/or partially found in, SSIDs (e.g. "Netgear", "Linksys").” [0068]) 
excludes a first candidate area and a second candidate area in which the SSID associated with the position information received from the mobile device includes a word related to the name of the shop or the facility, from among the plurality of extracted first candidate areas and second candidate areas, from candidates for the house area; (“the Venue Weighing Logic may apply heuristic based scoring, weighting and/or filtration to the listed venues. According to some embodiments, the Venue Weighing Logic may comprise: (1) a Residence Classification Module for identifying visits to private residential places, and/or providing a probability estimate for whether a given subject visit made to a place (e.g. a specific `visit` record), was a visit to a private residential place or a visit to a venue” [0065], “the Heuristic Scoring Module, may employ one or more heuristic processing rules to the WiFi network(s) names and then utilize a matching function(s) (e.g. the Levenshtein distance function) to measure the `distance` between a given processed set of one or more WiFi network names active and/or scanned during the visit to the names of the listed proximate venues. The processing rules may include: (1) converting all letters to lowercase, and replacing accented characters to their non-accented version (e.g. a-a), in both the WiFi SSIDs and/or the listed venue names; (2) removing common non-indicative strings from WiFi SSIDs (e.g. "guest", "wlan", "free"); (3) removing or ignoring words which appear in the address of the place (e.g. name of street or city) from both WiFi networks and/or the listed venue names” [0074] which shows that the system can determine between a residence and a facility through the naming convention of the WiFi network, and can use these parameters to filter venues.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system, Dean’s location clustering system, and Oyabu’s purpose estimation method, with Podemsky’s WiFi location system to (“use signals from a computerized device carried by a user to infer more information that can be used to improve the decision process and automatically reach a better decision regarding which specific venue the device carrying user has visited.” See Podemsky [0004]). 

With respect to claims 5 and 15, Smith in combination with Dean, Oyabu, and Podemsky as shown in the rejection above, discloses the limitations as claims 1 and 11. 
The combination of Smith, Dean, Oyabu, and Podemsky teaches a location information system with location clustering and purpose estimation method of claims 1 and 11. Smith further teaches wherein the processor estimates a first candidate area or a second candidate area that has the acquired usage information piece indicating a business area, and a largest number of position information pieces of departure points and arrival points, as a workplace area in which a workplace of the user of the vehicle is located, and estimates a position of the workplace based on the position information pieces included in the first candidate area or the position information pieces included in the second candidate area; (“The location categorization worker module can use content that is used to predict a location in order to apply a categorization, label, and/or name. Preferably, the location categorizing worker module can determine work and home” [0029], “The system can additionally target more routine activities, such as travel to and from work. The system preferably builds intelligence around a user's varying schedule and provides information at appropriate times.” [0018], “The location aware application preferably transmits location information of the device to the location prediction platform 110. The location information is preferably in the form of latitude and longitude coordinates. The location information is preferably retrieved from a location service of the device, which can use GPS, IP location information, cellular triangulation, and/or any suitable geographic location detection technique.” [0031]) 
However, Smith does not teach the largest number of position information pieces of departure points and arrival points, but Oyabu teaches (“the staying purpose estimating means estimates that the staying purpose corresponding to the staying cluster having the highest degree of importance calculated from the number of times of selection as the departure place and the number of times of selection as the arrival place is a home.” [0010]). While Oyabu does not explicitly teach the largest number of departure and arrival points as a work place, Oyabu does teach identifying the largest number of departure and arrival points (see e.g. [0010]), and Smith does teach identifying a location categorizing worker module that can determine work (see e.g. [0029]). Thus, it would have been obvious to a person of ordinary skill in the art to use the largest number of departure and arrival points to determine a work area in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the system as claimed has the properties predicted by the prior art, it would have been obvious to use the largest number of departure and arrival points to determine a work place. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system, Dean’s location clustering system, and Podemsky’s WiFi location system with Oyabu’s purpose estimation method (“for improvement in accurately estimating the staying purpose of the user” See Oyabu (40)). 

With respect to claims 6 and 16, Smith in combination with Dean, Oyabu, and Podemsky as shown in the rejection above, discloses the limitations as claims 1 and 11. 
The combination of Smith, Dean, Oyabu, and Podemsky teaches a location information system with location clustering and purpose estimation method of claims 1 and 11. Smith does not teach but Dean further teaches wherein the processor excludes a first candidate area and a second candidate area with time lengths of parking of the vehicle in each of the first candidate area and the second candidate area being equal to or below a set time length set in advance, from among the extracted plurality of first candidate areas and second candidate areas, from candidates for estimation of the intended candidate area; (“In step 220, the computer 24 then processes the GPS data to identify stop locations that were visited by field representatives during a predefined period of time. The identification of the stop locations may be determined based on several variables, such as vehicle speed, traveled distance between two data points, on/off status of ignition system 22, and duration of stationary time interval. After stop locations are identified, the system proceeds in step 230 to identify clusters based on the stop locations” (10)) This shows that a plurality of stop locations are identified if a user has stopped at it over a predetermined period of time. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system, Oyabu’s purpose estimation method, and Podemsky’s WiFi location system with Dean’s location clustering system because (“the present system has application to substantially any situation where the number of activities occurring within certain geographic location areas may provide a planner with useful insight as to find ways to optimize future operations.” See Dean (Description, para. 20)) 

With respect to claims 8 and 18, Smith in combination with Dean, Oyabu, and Podemsky as shown in the rejection above, discloses the limitations as claims 1 and 11. 
The combination of Smith, Dean, Oyabu, and Podemsky teaches a location information system with location clustering and purpose estimation method of claims 1 and 11. Smith does not teach but Podemsky further teaches the processor excludes a first candidate area and a second candidate area, in which the SSID associated with the position information received from the mobile device includes no word related to a name of a shop or a facility, from among the extracted plurality of first candidate areas and second candidate areas from candidates for the workplace area; (“the Residence Classification Module, as part of identifying a visit as a visit to a residential place, may collect and/or analyze the following inputs and/or input types:… (2) WiFi related inputs such as active-networks and WiFi-scans related inputs: (a) Identification of expressions commonly constituting, and/or partially found in, residential SSIDs (e.g. "home", "family", "house", "maison", "2wire", "hpsetup"), (b) Identification of expressions commonly constituting, and/or partially found in, venue SSIDs (e.g. "staff", "customer"), (c) Identification of private names and/or surnames that are usually more common in residential SSIDs, constituting, and/or partially found in, SSIDs (e.g. "David", "John", "Mary", "Miller"), and/or (d) identification of default router SSIDs that are usually more common in residential SSIDs, constituting, and/or partially found in, SSIDs (e.g. "Netgear", "Linksys").” [0068], “venues having a very low popularity rank may in fact be wrong or irrelevant listings, and may be filtered out. According to some embodiments, the venues' popularity level may further be relayed to, and utilized by, the Residence Classification Module in the process of deciding if a place, to which a visit was made, is a public venue or a private residence.” [0080] which shows that the location can be classified between a residence and a public facility, which can then be further used to filter out locations). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smith’s intelligent location information system, Dean’s location clustering system, and Oyabu’s purpose estimation method, with Podemsky’s WiFi location system to (“use signals from a computerized device carried by a user to infer more information that can be used to improve the decision process and automatically reach a better decision regarding which specific venue the device carrying user has visited.” See Podemsky [0004]). 

With respect to claims 9, Smith in combination with Dean, Oyabu, and Podemsky as shown in the rejection above, discloses the limitations as claim 1.
The combination of Smith, Dean, Oyabu, and Podemsky teaches a location information system with location clustering and purpose estimation method of claim 1. Smith further teaches comprising a memory that stores a database registering usage for each area, wherein the processor acquires the usage information pieces with reference to the database stored in the memory; (“Block S130, which includes storing the location information in a location log, functions to maintain a history of location data. Preferably, a database is used for storing location information for a plurality of users. In one variation, the location log uses the time of the location information as a key and stores the latitude and longitude data along with an account identifier.” [0037], “The address and the user's label for the location ("office") may be extracted from this content. Location categorization may additionally include the combination of personal planning data sources and location history (i.e., the location information stored in the location log).” [0042])

With respect to claim 10, Smith in combination with Dean, Oyabu, and Podemsky as shown in the rejection above, discloses the limitations as claim 1.
The combination of Smith, Dean, Oyabu, and Podemsky teaches a location information system with location clustering and purpose estimation method of claim 1. Smith further teaches wherein the processor transmits the position information pieces to an external apparatus that stores a database registering usage for each area and receives usage information pieces of areas including the positions indicated by the position information pieces from the external apparatus, the usage information pieces being transmitted from the external apparatus; (“Block S130, which includes storing the location information in a location log, functions to maintain a history of location data. Preferably, a database is used for storing location information for a plurality of users. In one variation, the location log uses the time of the location information as a key and stores the latitude and longitude data along with an account identifier.” [0037], “The address and the user's label for the location ("office") may be extracted from this content. Location categorization may additionally include the combination of personal planning data sources and location history (i.e., the location information stored in the location log).” [0042], “The location prediction platform 110 preferably includes an account database, a location log, a plurality of location service worker modules, and other suitable components to support implementation of the location prediction platform no… The location log preferably stores a log of location updates transmitted to the location prediction platform no from the location aware applications 120.” [0020])

With respect to claims 19 and 20, Smith in combination with Dean, Oyabu, and Podemsky as shown in the rejection above, discloses the limitations as claims 11 and 18.
The combination of Smith, Dean, Oyabu, and Podemsky teaches a location information system with location clustering and purpose estimation method of claims 11 and 18. Smith further teaches 
the method comprising a step of retrieving a facility name of a facility present at a position indicated by a position information piece; (“The location information may additionally include a location abstraction. A location abstraction is preferably a higher order name for a location such as a human-defined name for the location. The location abstraction may include a street address, a building name, a business name, location type, location categorization, and/or a user specific label.” [0036]) 
wherein the step of estimating includes, if the position indicated by the position information piece is a position, for which a plurality of facility names have been retrieved by the step of retrieving, selecting one facility name based on the word included in the identification information and associating the selected facility name with the position information piece; (“Block S120, which includes periodically receiving location information of at least one mobile device, functions to update the location prediction platform with the location of a device. The location information preferably includes absolute geographic location such as longitude and latitude, but may additionally include altitude and other specifications for geographic location. The location information may additionally include a location abstraction. A location abstraction is preferably a higher order name for a location such as a human-defined name for the location. The location abstraction may include a street address, a building name, a business name, location type, location categorization, and/or a user specific label. The received location information may additionally be used to generate or retrieve additional location information such as querying a location service to identify the location abstraction for a particular longitude and latitude.” [0036], The location aware application may alternatively be a web application with access to location information of the device, a background service, a service of the operating system, and/or any suitable operable component on a device.” [0030]. Smith does not explicitly teach selecting one facility name, but Smith does teach receiving a plurality of location information including facility names and labels that can be used to generate additional location information that is more specific to the location (see e.g. [0036]). Thus, it would have been obvious to a person of ordinary skill in the art that the system can receive a plurality of names and can select a facility name for a location based on other location information such as a label or word. In turn, because the system as claimed has the properties predicted by the prior art, it would have been obvious to make the system where a facility name is selected from a plurality of names based on a word included in the identification information received.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662